Title: To George Washington from the United States House of Representatives, 3 March 1794
From: United States House of Representatives
To: Washington, George


          
            Congress of the United States: In the House of Representatives,
            Monday the 3d of March 1794.
          
          Resolved, that the President of the United States be requested to cause to be laid
            before this House, a statement of the gross sum of money, which has been advanced by the
            United States, in making presents to the Creek and Cherokee Indians, since the treaty
            made at New York; also, all expences incurred, and sums of money
            expended in making the said treaty.
          
            Extract from the JournalJohn Berkley—Clerk.
          
        